— Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered July 18, 1988, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Upon pleading guilty to criminal possession of a controlled substance in the third degree, a class B felony, defendant was sentenced to a term of imprisonment of 2 to 9 years. Initially, we reject defendant’s contention that his sentence was illegal. Because the minimum sentence he received, two years, was ”no[t] more than one-third of the maximum term imposed” (Penal Law § 70.00 [3] [b]), the sentence was in all respects legal. We also reject defendant’s alternative argument that his sentence was harsh and excessive. Defendant pleaded guilty knowing that he would receive the sentence ultimately imposed by County Court, and the plea was in full satisfaction of a two-count indictment. In addition, defendant could have received a maximum prison term of 25 years (Penal Law § 70.00 [2] [b]). Under such circumstances, we find neither extraordinary circumstances nor an abuse of discretion by County Court warranting a reduction of the sentence (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899; People v Kazepis, 101 AD2d 816).
Casey, J. P., Weiss, Yesawich Jr., Mercure and Harvey, JJ., concur. Ordered that the judgment is affirmed.